Citation Nr: 1614602	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-25 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 11, 2014, and over 70 percent thereafter.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He has a Combat Infantryman's Badge among his other awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  All records are now in these electronic systems.  

In August 2014, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, entitlement to a total rating based on individual unemployability was specifically denied in a May 2009 rating decision.  The Veteran did not submit a timely notice of disagreement to that decision.  As such, the issue of entitlement to a total rating based on individual unemployability is not before the Board.  


FINDINGS OF FACT

1.  Prior to September 11, 2014, the Veteran's posttraumatic stress disorder was not manifested by evidence of occupational and social impairment with deficiencies in most areas.

2.  Since September 11, 2014, posttraumatic stress disorder has not been manifested by total occupational and social impairment.
CONCLUSIONS OF LAW

1.  Prior to September 11, 2014, the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Since September 11, 2014, the criteria for entitlement to a 100 percent rating for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The Veteran's PTSD is rated at 50 percent disabling prior to September 11, 2014, and 70 percent disabling since September 11, 2014, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned where there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.
 
The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V), the global assessment of functioning scale was removed.  While VA is now required to apply concepts and principles set forth in DSM-5, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change.  79 Fed. Reg. 45094 (Aug. 4, 2014).  As the Veteran's claim was certified to the Board in September 2012 (i.e., prior to August 4, 2014), the DSM-IV is applicable to this case.




Analysis: Prior to September 11, 2014

The Veteran seeks entitlement to an initial rating in excess of 50 percent for PTSD prior to September 11, 2014.  The Veteran has diagnoses of PTSD, depressive disorder, and a mild cognitive impairment.  Medical evidence reflects that the symptoms of each are intertwined.  See, e.g., January 2010 VA Examination.  

During the March 2008 VA examination, the Veteran reported discomfort around crowds and strangers, and reported working in his garage to avoid interacting with his family.  He also reported a 41-year marriage, attendance at monthly association meetings, and having coffee with other veterans.  His affect was full, and he did not display any suicidal ideation.  His symptoms included intrusive memories; intense distress when exposed to reminders of trauma; avoidance of evoking memories; emotional numbing; irritability and angry outbursts; hypervigilance; nightmares; anxiety; and trouble sleeping and concentrating.  The examiner noted that the Veteran had diagnoses of PTSD, cognitive disorder, and depressive disorder.  The Veteran had a GAF of 65 for PTSD alone, and 60 when combined with the other psychological disorders.  The examiner opined that the Veteran's PTSD symptoms caused intermittent periods inability to perform tasks and intermittent periods of reduced sociability, but generally satisfactory functioning with routine behavior, self-care, and normal conversation.  The examiner also noted that the other psychological disorders also interfered with level of functioning.

During the January 2010 VA examination, the Veteran reported moderate to severe PTSD symptoms, including disturbing dreams and memories; weekly panic attacks; emotional numbness; difficulty concentrating; and hypervigilance.  He also reported that medication had led to less frequent angry outbursts and irritable moods, and better sleeping patterns.  The Veteran noted that he had organized a veteran reunion and was looking forward to the next one.  He went out for coffee with a relative four nights a week.  He reported having thoughts of suicide.  The examiner noted somewhat careless grooming and an "ok" mood and affect.  The Veteran had diagnoses of PTSD, dysthymic disorder, and mild cognitive impairment.  He also had a GAF of 60 for PTSD alone, and 55 when combined with the other psychological disorders.  The examiner opined that the symptoms were generally moderate and caused impaired social functioning.  The examiner also opined that the Veteran's depression was entangled with his PTSD, and separating the effects of these disorders was not possible.  Further, the examiner noted that the cognitive impairment alone would not have produced the impairments to functioning evident in the Veteran.  Finally, the examiner opined that the symptoms "resulted in deficiencies in most of the following areas: work, family relations, social relations, judgment, thinking and mood."

During the relevant time period, the Veteran also received treatment from a Vet Center and from VA.  From May 2007 to December 2007, he was evaluated and treated by a Vet Center.  During that time, he displayed symptoms such as inappropriate response to perceived threats; paranoia; distrust; irritability; anger; "un-controllable rage"; isolation; alienation; few positive activities or hobbies; emotional disconnect; and low self-esteem.  See December 2007 Vet Center Treatment Records.  During treatment, he demonstrated no suicidal ideation.  See, e.g., November 2007 Vet Center Treatment Records.  His affect was often flat, and his memory was impaired.  Id.

From June 2007 to November 2009, VA treatment records reflect that the Veteran had GAF scores of 55 to 58, indicating assessments of moderate symptoms.  During that time, he generally reported a euthymic mood, only occasionally reporting an angry mood when outside circumstances presented difficulties.  See, e.g., June 2008 VA Treatment Records.  His symptoms included nightmares, disruptive sleep, and irritability.  See, e.g., August 2008 VA Treatment Records.  Treatment records also reflect that he helped organize and attended a veterans' reunion; maintained an okay to improving relationship with his wife; socialized with friends; and enjoyed working on his motorcycle.  See February 2008, January 2009, and August 2009 VA Treatment Records.  At times, he had increased anxiety and irritability.  See, e.g., July 2008 VA Treatment Records.  At other times, he had good sleep with no nightmares.  See, e.g., April 2008 VA Treatment Records.  Most of the treatment records reflect no suicidal ideation.  The record does reflect that the Veteran kept his guns at his sister's house to avoid acting on anger or impulse and hurting someone.  See January 2008 VA Treatment Records.  The record also reflects a positive suicide risk screen, but states that "[r]eferral for evaluation and treatment was not deemed necessary due to clinical impression of low suicide risk."  See January 2009 VA Treatment Records.  

From January 2010 to March 2014, VA treatment records consistently reflect a euthymic mood, and reflect GAF scores from 62 to 66, indicating mild symptoms.  During this time period, the record reflects general improvement in the Veteran's symptoms.  January 2010 VA treatment records indicate that a medication dosage adjustment improved sleep without side effects, and counseling brought awareness of "triggers."  March 2010 VA treatment records reflect that the Veteran reports medication helped him, and he was able to better cope with his symptoms.  See also October 2010 VA Treatment Records.  In March 2011, he experienced increased symptoms after his medication changed.  In June 2011, and from September to December 2011, he experienced increased symptoms because of health concerns.  These increased symptoms included more nightmares, hypervigilance, increased arousal symptoms, and increased anxiety.  In each case, the following treatment records show an improvement in symptoms and/or euthymic mood.  See March 2011, July 2011, and January 2012 VA Treatment Records.

During this time period, treatment records reflect that the Veteran participated in social activities.  In January 2011, he reported spending time with his family over the holidays.  In May 2011, he reported participating in a Mother's Day celebration.  In April 2014, he attended Easter service at church.  In July 2013, he reported that he would be getting a new lift for his vehicle, and he was happy to be able to visit friends, eat out, and attend an upcoming veterans' reunion.  From January 2010 to March 2014, VA treatment records reflect no suicidal ideation.

The Board finds the January 2010 VA examination to be less probative than the March 2008 VA examination and the VA treatment records during the relevant time period.  While the January 2010 VA examiner opined that the symptoms resulted in deficiencies in most areas, the examiner also found the symptoms to be moderate.  Despite the examiner's opinion, the January 2010 VA examination identifies symptoms (such as disturbing dreams and memories; weekly panic attacks; emotional numbness; difficulty concentrating; and hypervigilance) that most closely reflect the criteria for a 50 percent scheduler rating of occupational and social impairment with reduced reliability and productivity.  Further, the January 2010 VA examination notes that the Veteran organized and attended a veterans' reunion, and went out for coffee four nights a week.  A 70 percent scheduler rating includes social impairment with symptoms such as the inability to establish and maintain effective relationships.  The Veteran's social life reflected in the January 2010 VA examination does not reflect these criteria.

The March 2008 VA examination and VA treatment records also indicate symptoms that more closely reflect a 50 percent scheduler rating.  In fact, VA treatment records from January 2010 to March 2014 indicate that the Veteran's symptoms showed slight improvement from medication and counseling.  The records indicate that he occasionally participates in some social and familial events.  His GAF scores are in the 50's prior to January 2010, indicating moderate symptoms, and in the 60's after January 2010, indicating mild symptoms.

At no time prior to September 11, 2014, have the Veteran's symptoms more closely reflected the criteria for a 70 percent scheduler rating.  He is not subject to occupational and social impairments with deficiencies in most areas, and has had only fleeting suicidal ideation with no plan.  He has not exhibited symptoms such as obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, or any others are consistent with a 70 percent scheduler rating shown.  As such, the preponderance of the evidence is against entitlement to an initial rating in excess of 50 percent prior September 11, 2014.

Analysis: Since September 11, 2014

The Veteran seeks entitlement to an initial rating in excess of 70 percent for PTSD since September 11, 2014.

During a September 2014 VA examination, the examiner reviewed the claims file, examined the Veteran, and determined the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran had diagnoses of PTSD, major depressive disorder, and unspecified mild cognitive disorder.  While the examiner initially indicated some symptoms were attributable to major depressive disorder, he also indicated it was not possible to differentiate what portion of the Veteran's occupational and social impairment was attributable to each diagnosis.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic; chronic sleep impairment; mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  He also had traumatic memories and nightmares.  The examiner did not note any suicidal ideation.  The examiner did note that the Veteran enjoyed a reunion with other veterans, but avoided crowded places and retreated to the bedroom to escape the noise and commotion when family visited.  

There are no other medical records, and no lay statements, that are part of the file since September 11, 2014.  The September 2014 VA examination is highly probative of the Veteran's symptoms during the relevant time period.  These symptoms appear to most closely reflect the criteria for a 70 percent rating.

At no time since September 11, 2014, have the Veteran's symptoms more closely reflected the criteria for a 100 percent scheduler rating.  He is not subject to total occupational and social impairment.  He has not exhibited hallucinations or grossly inappropriate behavior.  There is no evidence of suicidal ideation, and he has only mild memory loss.  As such, the preponderance of the evidence is against entitlement to an initial rating in excess of 70 percent since September 11, 2014.

Extraschedular Consideration

Since the rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  There are no additional symptoms due to his PTSD that are not addressed by the Rating Schedule, and to the extent that his PTSD interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to September 11, 2014 and over 70 percent thereafter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


